United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2246
                        ___________________________

                                 Michelle Anderson

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

 Andy Neyrinck, Individually and employed by City of Davenport; Scott Crowe,
              Individually and employed by City of Davenport

                     lllllllllllllllllllll Defendants - Appellants
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                           Submitted: January 25, 2017
                            Filed: January 30, 2017
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       In this 42 U.S.C. § 1983 action brought by Michelle Anderson, Davenport
Police Department officers Andy Neyrinck and Scott Crowe appeal an order of the
district court denying them qualified immunity. After careful review, we affirm in
part and reverse in part.
       First, we conclude that the district court did not err in denying Neyrinck
qualified immunity on Anderson’s unlawful-arrest claim. See Shannon v. Koehler,
616 F.3d 855, 861 (8th Cir. 2010) (acknowledging interlocutory appellate jurisdiction
to review denial of qualified immunity; appellate review is limited to determining
whether conduct, as supported under summary judgment standard, violated plaintiff’s
clearly established rights); Krout v. Goemmer, 583 F.3d 557, 564 (8th Cir. 2009)
(legal issues are reviewed de novo). By contrast, we conclude that the court erred in
denying Crowe and Neyrinck qualified immunity on Anderson’s excessive-force
claim. Without considering the factual allegations in Anderson’s unsworn and
unverified complaint, see Banks v. John Deere & Co., 829 F.3d 661, 668 (8th Cir.
2016) (discussing technical requirements for unsworn declaration or statement to be
substituted for sworn affidavit for summary judgment purposes), we conclude--based
on the evidence in the summary judgment record--that Anderson’s excessive-force
claim failed as a matter of law, cf. Chambers v. Pennycook, 641 F.3d 898, 906-08
(8th Cir. 2011) (discussing excessive-force standard in handcuffing context).

       Accordingly, we affirm the denial of summary judgment as to the unlawful-
arrest claim against Neyrinck, but we reverse the denial of summary judgment as to
the excessive-force claim against Crowe and Neyrinck.
                       ______________________________




                                         -2-